FILED
Charlotte, NC

SEP - 3 2021

IN THE UNITED STATES DISTRICT CoURT Clerk, US District Court
FOR THE WESTERN DISTRICT OF NORTH CAROLINA Western District NC
CHARLOTTE DIVISION

DOCKET NO.: 3:21¢er9-MOC

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
)

JAMES WILLIAM COWAN, III

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 21 U.S.C. §
853, 18 U.S.C. § 924 and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final
adjudication herein:

One Sig Sauer, Model P320, .40 caliber pistol, bearing serial number 58C131693, and
ammunition, seized on or about February 17, 2020 during the investigation;

One Smith & Wesson, Model SD40 VE, .40 caliber pistol, bearing serial number
FXK0471, and ammunition, seized on or about February 17, 2020 during the
investigation; and :

One Ruger Model P94, .40 caliber pistol, bearing serial number 340-94528, and
ammunition, seized on or about February 17, 2020 during the investigation.

2, The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

Case 3:21-cr-O0009-MOC-DCK Document 28 Filed 09/03/21 Page 1of 3

 
4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5, Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property used in any manner to facilitate
the commission of such offense(s) or constitute property involved in or used in the offense(s) and
are therefore subject to forfeiture pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924 and/or 28 U.S.C.
§ 2461(c). The Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a)
regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the Defendant
has previously submitted a claim in response to an administrative forfeiture proceeding regarding
any of this property, Defendant hereby withdraws that claim. If Defendant has not previously
submitted such a claim, Defendant hereby waives all right to do so. As to any firearms listed above
and/or in the charging instrument, Defendant consents to destruction by federal, state, or local law
enforcement authorities upon such legal process as they, in their sole discretion deem to legally
sufficient, and waives any and all right to further notice of such process or such destruction.

WILLIAM T. STETZER
ACTING UNITED STATES ATTORNEY

ALFREDO DE LA ROSA (MES WILLIAM COWAN, III
Assistant United States Attorney a ye

 

 

 

 

 

PETER ADOLF, ESQ.
Attorney for Defendant

Case 3:21-cr-O0009-MOC-DCK Document 28 Filed 09/03/21 Page 2 of 3

 
Signed this the) day of September, 2021.

Sg J C42, oe

THE HONORABLE DAVID S/CAYER
UNITED STATES MAGISTRATE JUDGE

Case 3:21-cr-O0009-MOC-DCK Document 28 Filed 09/03/21 Page 3 of 3

 
